NOTE: This order is nonprecedential.


  mtntteb ~tate~ QCourt of §ppeal~
       for tbe jfeberal QCtrmtt

             WILLIAM E. TATUM, JR.,
                   Petitioner,

                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                       2011-3233


   Petition for review of the Merit Systems Protection
Board in case no. DA0752100569-I-1.


                     ON MOTION


                      ORDER

    William E. Tatum, Jr. moves for leave to proceed in
forma pauperis.

   Upon consideration thereof,

   IT Is ORDERED THAT:
TATUM v. MSPB                                              2

   The motion for leave to proceed in forma pauperis is
granted.

                                 FOR THE COURT



   DEC 12 2011                   /s/ Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: William E. Tatum, Jr.
    Calvin Morrow, Esq.
                                       u.s. COURTFILED
                                                  OF APPEALS FOR
   s20                                   THE FEDERAL CIRCUIT

                                            DEC 12 ZOU
                                              JANHOR8ALY
                                                 ClERK